FILED
                            NOT FOR PUBLICATION                                OCT 4 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10366

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00129-MCE

  v.
                                                  MEMORANDUM *
MANUEL CHAVEZ, Jr.,

               Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Manuel Chavez, Jr., appeals from the 51-month sentence imposed following

his guilty-plea conviction for being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chavez contends that the district court either failed to consider or did not

understand its discretion to reduce his sentence under U.S.S.G. § 5K2.23, based on

the time that he served in state custody due to a parole revocation resulting from

the firearm possession at issue in this case. The record reflects that the district

court understood that it had discretion to reduce Chavez’s sentence and chose not

to do so.

      Chavez also contends that the district court erred by orally describing two of

his prior convictions as felonies rather than misdemeanors. Chavez did not object

to the mischaracterization at sentencing. Accordingly, we review for plain error.

See United States v. Waknine, 543 F.3d 546, 551 (9th Cir. 2008). The error did not

alter the Guidelines calculation and Chavez has not demonstrated a reasonable

probability that his sentence would have been different but for the error. See

United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.




                                           2                                     10-30366